internal_revenue_service number release date index number ----------------------------- ------------------------------------------------------ ---------------- --------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b02 plr-140624-05 date date - legend distributing distributing group controlled controlled_group corporation x corporation y corporation z sub sub llc sub sub llc sub sub -------------------------------------------------------------------------------------- ----------- ------------------------------------------------- -------------------------------------------------------------------------------------- ----------- ---------------------------------------------------- ----------------------------------- -------------- --------------------------- ------------------------ ----------------- ------------------------------------------------ ------------ ------------------------------------------- --------------------------------------------------------- plr-140624-05 sub sub sub new sub sub sub llc sub sub llc sub sub sub sub llc sub sub llc sub sub llc sub sub llc sub sub llc sub sub llc ------------------------------ --------------------------------- --------------------------------- ------------------------------------------ --------------------------------------------- ---------------------------------------------- ------------------------------------------ ------------------------------------------- ------------------ --------------------- ------------------------------------ ------------------------------------- ---------------------------------- ---------------------------------- -------------------------------------- -------------------------------------- ---------------------------------- ---------------------------------- --------------------------------------- --------------------------------------- ------------------------------------- -------------------------------------- plr-140624-05 sub sub llc sub sub llc sub sub llc sub sub llc sub sub llc sub sub sub llc sub sub llc sub sub llc sub sub sub llc sub sub llc sub ---------------------------------------------- ---------------------------------------------- -------------------------------------------- ---------------------------------- ---------------------------------------------- ---------------------------------------------- ----------------------------- ------------------------- ------------------------------------ -------------------------- ------------------------------------------- ------------------------------------------ ------------------------- ------------------------------------ --------------------------- ------------------------------ ------------------------------- ----------------------- -------------------------------------- ---------------------------- ---------------------------------- ------------------------ ------------------------------------------ plr-140624-05 sub sub sub sub sub business a business b business c business d business e business f business g business h exchange x a industry b industry old class a old class b old class c controlled class a controlled class b distributing cla sec_1 ------------------------ ----------------------------------------- ------------------------- ----------------------------- ----------------------------- ----------------------------------------------------------------------------------- ---------------------------------------------------------------------------- ----------------------------------------------------------------------- -------------------------------------------------------- ------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- ---------------------------------- ----------------------------------------------------------- ----------- ------------------------------------------ ------------------------------ ---------------------- ------- ------- ------- -------------- -------------- --------- plr-140624-05 distributing cla sec_2 x notes individual x individual y date date date date date date date date date date aa bb cc dd ee ff gg hh --------- ---------------------------- ---------------------------- --------------------------------------------------------------- ------------------- ------------------------- ----------------------- ----------------------- -------------------- ------- ------- -------------------------- ---------------------- ---------------- ----- ------------------------------------- ---------------------------------- ----------------------------------- -------------------------------------- -------------------------- ------------------------------------- ------------------------ plr-140624-05 ii jj kk ll mm nn oo pp qq rr ss tt uu vv ww xx yy zz aaa a agreements b agreements c agreements -------------------------- ---- --------- -------------------------------------------------------------- ----------- ----- ----- ------------- ---- ---- ---- ---- ---- -- ---- ---------- ---------- ----------- ----------- ---------------------------------- ------------------------------------------------------- ------------------------------------------- -------------------------- ------------------------------------------------------------- ----------------- ---------------- plr-140624-05 d agreements e agreements x license x asset dear ---------------- this letter responds to your request dated date for rulings concerning the federal_income_tax consequences of a series of proposed transactions the proposed transactions additional information was provided in submissions dated date date date date and date the facts submitted are summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the distributions described below i satisfy the business_purpose requirement of sec_1 b of the income_tax regulations ii are used principally as a device for the distribution of earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 i summary of facts distributing is a publicly traded corporation and the common parent of an affiliated_group_of_corporations that file a consolidated_return for federal_income_tax purposes distributing has been directly engaged in business a throughout the five year period immediately preceding each step in the proposed transaction the preceding five- year period distributing has three classes of stock outstanding old class a old class b and old class c old class a and old class b both of which are publicly traded are substantially identical except that old class a has one vote per share old class b is nonvoting and the old class a is convertible into old class b each share of old class c is substantially identical to aa shares of old class b except a it plr-140624-05 receives cash in lieu of any non-cash distributions and b it has a small liquidation preference as of date there were outstanding bb shares of old class a cc shares of old class b and dd shares of old class c as of date ee shares of old class a representing ff percent of the outstanding shares of old class a and gg shares of old class b representing hh percent of the outstanding shares of old class b were owned by corporation y the holdings of corporation y collectively represent ii percent of the outstanding shares of distributing common_stock corporation y is a subsidiary of corporation x individual x who is the chairman of the board and chief_executive_officer of distributing controls corporation x as of date individual x individually owned jj shares of old class a kk shares of old class b ll options to acquire shares of old class b and mm restricted share units individual x also individually owned as of date nn old class b shares through the distributing 401_k_plan controlled is a corporation formed for the purpose of effecting the proposed transactions controlled has oo shares of common_stock outstanding all of which are owned by distributing after the proposed transactions controlled will have two classes of common_stock outstanding controlled class a and controlled class b controlled class a and controlled class b will be identical except that a controlled class a will be voting and controlled class b will be nonvoting b controlled class a will be convertible into controlled class b and c on a distribution of stock_or_securities of controlled or another entity controlled may distribute stock_or_securities of different classes to holders of controlled class a shares and to holders of controlled class b shares where the differences relate to voting rights or other matters consistent with the differences between shares of controlled class a and controlled class b controlled will wholly own sub llc which in turn will wholly own sub llc sub llc and sub llc will be disregarded entities for federal_income_tax purposes and will be formed for the purpose of effecting the proposed transactions distributing currently has in place a dollar_figurepp stock purchase program which was approved on date distributing entered into an agreement with corporation x and corporation y on date pursuant to which distributing agreed to purchase from corporation y a number of shares of old class b each month such that the ownership percentage of old class a and old class b considered as a single class held by corporation y would not increase as a result of the purchases made by distributing under the stock purchase agreement this agreement among distributing_corporation x and corporation y may be terminated by any party thereto upon qq days notice after the proposed transactions i controlled may also adopt a stock purchase program and arrangements with corporation x and corporation y similar to those described above collectively the controlled stock purchase program and ii distributing may continue its stock purchase program and arrangements with corporation x and corporation y plr-140624-05 sub a wholly owned subsidiary of distributing has directly engaged in business d since acquiring business d in date in the merger of a predecessor of sub with and into sub the sub merger a tax-free transaction except with respect to cash paid for fractional shares prior to the sub merger the predecessor to sub directly engaged in business d for the balance of the preceding five year period the x license holder of the x assets is an indirect wholly owned subsidiary of sub sub a wholly owned subsidiary of distributing wholly owns sub which in turn wholly owns sub sub has as its principal asset all of the outstanding shares of old class c and also has certain intercompany receivables sub a wholly owned subsidiary of distributing has been directly engaged in business b and business c throughout the preceding five year period sub wholly owns or will wholly own all of the stock of several subsidiaries including new sub sub sub sub and sub new sub sub and sub were formed for the purposes of the proposed transactions sub and sub are disregarded entities for federal_income_tax purposes sub wholly owns sub sub wholly owns sub and sub which wholly owns sub and sub sub wholly owns sub which wholly owns sub sub and sub sub is a business h company and wholly owns sub sub and other subsidiaries sub is a business h company and wholly owns sub sub sub and sub among other subsidiaries sub wholly owns sub and sub sub has been directly engaged in business e and business f throughout the preceding five year period sub wholly owns sub which was formed for the purpose of effecting the proposed transactions sub a wholly owned subsidiary of distributing owns and operates business g through its wholly owned subsidiary sub and its other subsidiaries sub has been directly engaged in business g for the preceding five year period business g will be directly acquired by controlled for federal_income_tax purposes as a result of the sub merger and the sub liquidation both discussed below distributing acquired sub in date in a tax-free merger of corporation z with and into sub a then newly created subsidiary of distributing prior to this merger corporation z owned sub for the balance of the preceding five year period the taxpayer has submitted financial information indicating that each of business a business b business c business d business e business f and business g as plr-140624-05 conducted by distributing or its relevant direct or indirect subsidiaries or a predecessor thereof as described above has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business throughout the preceding five year period the employees performing services for business a and business b have been paid_by and may be considered to be employees of sub a wholly owned indirect subsidiary of distributing the employees performing services for business d have been paid_by and may be considered to be employees of one of sub and sub wholly owned indirect subsidiaries of distributing except that prior to date sub paid all or some of the employees of business d directly and prior to the sub merger sub 3’s predecessor paid all or some of the employees of business d directly the employees performing services for business g have been paid_by and may be considered to be employees of sub a wholly owned subsidiary of sub distributing and sub reimbursed sub sub reimbursed sub and sub and sub reimbursed sub in each case for the cost of such employees it is expected that the foregoing arrangements will continue after the proposed transactions when sub will have undergone an llc conversion defined below into sub llc a disregarded_entity subsidiary of controlled if the proposed transactions are not completed on or before date the employees of sub who after the proposed transactions will perform services for the controlled_group including the employees of the business c may be paid through and may be considered employees of a company that initially will be owned by sub and in the proposed transactions will become a subsidiary of new sub all other employees currently paid_by sub may be paid_by and may be considered employees of a second subsidiary of sub that will remain a subsidiary of sub in addition if the proposed transactions do not close on or prior to date some or all of the employees of business f may as of date be paid through and considered employees of sub even though the assets and liabilities of business f would not yet have been transferred distributing has made the strategic decision to separate its businesses into distinct publicly-traded entities distributing and controlled distributing believes that its businesses have inherently different growth characteristics and investment attributes that appeal to different types of investors distributing and its financial advisors expect that the separation of its businesses into distinct publicly-traded entities will result in the aggregate equity value of distributing and controlled when analyzed on a fully distributed basis exceeding the equity value of distributing that would have been expected under the same market conditions if the separation had not occurred in addition distributing and its financial advisors anticipate that the market will place a higher valuation multiple on controlled when analyzed on a fully distributed basis than it would place on distributing under the same market conditions moreover distributing and its financial advisors expect that the resulting anticipated increase in valuation multiple for controlled would cause its equity to represent an attractive acquisition plr-140624-05 currency that would permit controlled to effect acquisitions thereby facilitating a significant part of its business plan in a manner that preserves capital with significantly less dilution of the existing shareholders’ interest thus distributing and its financial advisors expect that this increase in valuation multiple and resulting attractive acquisition currency would have a real impact that would substantially benefit controlled the corporate business_purpose ii proposed transactions the following transactions have been proposed a the preliminary corporate liquidations and asset transfers each of the following corporations each a converting corporation will be converted into a limited_liability_company through a state law conversion or merger with and into a limited_liability_company an llc conversion in the following order with each resulting limited_liability_company being a disregarded_entity for federal_income_tax purposes i sub the sub liquidation and the limited_liability_company sub llc sub the sub liquidation and the limited_liability_company sub llc and sub the sub liquidation and the limited_liability_company sub llc ii sub the sub liquidation and the limited_liability_company sub llc and sub the sub liquidation and the limited_liability_company sub llc and sub the sub liquidation and the limited_liability_company sub llc iii sub the sub liquidation and the limited_liability_company sub llc and iv sub the sub liquidation and the limited_liability_company sub llc sub llc will transfer its a industry-related assets to sub llc sub llc will transfer its b industry-related assets to sub sub llc will transfer the membership interests in sub llc to sub llc sub llc will transfer the stock of several of its corporate subsidiaries to sub llc sub llc will transfer certain a industry-related assets to sub plr-140624-05 sub llc will transfer the stock of its wholly owned subsidiary sub to sub sub llc will transfer the stock of its wholly owned subsidiary sub to sub each of the following corporations each a converting corporation will effect an llc conversion in the following order with each resulting limited_liability_company being a disregarded_entity for federal_income_tax purposes i sub the sub liquidation and the limited_liability_company sub llc ii sub the sub liquidation and the limited_liability_company sub llc iii sub the sub liquidation and the limited_liability_company sub llc iv sub the sub liquidation and the limited_liability_company sub llc v sub the sub liquidation and the limited_liability_company sub llc vi sub the sub liquidation and the limited_liability_company sub llc vii sub the sub liquidation and the limited_liability_company sub llc viii sub the sub liquidation and the limited_liability_company sub llc ix sub the sub liquidation and x sub the sub liquidation the following entities will transfer their b industry-related assets to sub sub llc including its stock of a wholly-owned subsidiary sub llc sub llc sub llc sub llc sub llc sub llc and sub llc b the sub split sub will be merged with and into sub after which sub will own all of the outstanding old class c shares plr-140624-05 sub will recapitalize its shares into rr shares of serie sec_1 common_stock and ss shares of serie sec_2 common_stock the sub recapitalization which will be identical except for voting rights the serie sec_1 shares will have tt votes per share and as a class will represent uu of the voting power of sub the serie sec_2 shares will have vv vote per share and as a class will represent ww of the total voting power of sub pursuant to an exchange_agreement among distributing sub and sub the exchange_agreement distributing will acquire all of the shares of old class c in exchange for all of the serie sec_1 shares of sub and a sufficient number of serie sec_2 shares of sub so that the fair market values exchanged are equal as of the date of the exchange_agreement based on valuations to be performed thereunder distributing will transfer any remaining serie sec_2 shares to sub through the following series of capital contributions i a transfer of such shares to sub the sub contribution and ii a transfer by sub of such sub shares to sub the sub contribution collectively the sub capital contributions the exchange_agreement will provide that if the fair market values as of the date of the exchange_agreement are determined to be different than those used to determine the number of shares distributed and contributed then the number of serie sec_2 shares distributed and contributed shall be deemed adjusted accordingly such shares as finally determined the sub distributed shares and the sub contributed shares respectively the transactions described in this section ii b are referred to as the sub split c intercompany accounts a number of corporations and other entities that will be owned by distributing have intercompany accounts outstanding with corporations and other entities that will be owned by controlled including in the latter case sub these accounts other than those arising in the ordinary course of business which will continue to be settled in the ordinary course of business will be settled prior to the internal spin-offs described below by means of a combination of cash payments assumptions of intercompany payables or capital contributions of cash or of the intercompany receivables some or all of the foregoing may for administrative convenience be implemented through book entries all or a portion of these intercompany balances may represent equity rather than debt for federal_income_tax purposes or simply be the result of accounting entries without any legal or federal_income_tax significance d intercompany_transactions as part of the proposed transactions distributing and controlled and their respective subsidiaries will enter into several types of intercompany agreements and other arrangements all intercompany agreements and arrangements between the plr-140624-05 distributing group and the controlled_group and the subject matter thereof are collectively referred to as intercompany_transactions that will govern ongoing relationships between distributing and controlled following consummation of the proposed transactions intercompany_transactions include agreements related to the proposed transactions primarily the separation agreement described below the tax_matters_agreement described below and a transition services agreement and agreements relating to ongoing arrangements including a agreements b agreements c agreements d agreements and e agreements intercompany_transactions will include i the provision of services or lease payments at cost and in some cases royalty-free licenses that permit business units owned by one group to use their existing names for a limited period of time even though the right to use that name will generally belong to the other group and ii arrangements pursuant to which the controlled_group and the distributing group will be allowed to use certain mixed assets which relate to the businesses conducted by both groups and such arrangements may not include specific royalties controlled and distributing will enter into a separation agreement the separation agreement which will contain the key provisions required to effect the separation of distributing into the distributing group and controlled_group the separation agreement will identify assets to be transferred liabilities to be assumed and contracts to be assigned to the controlled_group by the distributing group and to distributing group by controlled_group in the proposed transactions and will describe when and how these transfers assumptions and assignments will occur the separation agreement will also contain certain provisions regarding indemnification expense sharing employee matters legal matters and limitations on certain acquisitions by the companies following the proposed transactions among others distributing and controlled will also enter into a tax_matters_agreement the tax_matters_agreement which will set forth the responsibilities of controlled and distributing with respect to among other things liabilities for federal state local and foreign_income and certain other taxes for periods before and including the external spin-off described below the preparation and filing of tax returns related to such taxes for such periods and disputes with taxing authorities regarding such taxes for such periods among the payments that may be required to be made pursuant to the separation agreement or the tax_matters_agreement are payments between the distributing group and the controlled_group after the date of the external spin-off with respect to obligations or liabilities including potential liabilities relating to the proposed transactions and taxes arising in or relating to periods or portions thereof ending on or before or which include the date of the external spin-off obligations to make these payments other than with respect to interest that relates to periods or portions thereof after the date of the external spin-off described below are collectively referred to as the pre-separation liabilities plr-140624-05 individual x will retain control of the majority of the voting_stock through his control of corporation x and will be chairman of the board_of directors of controlled and distributing individual y who is vice chairman of distributing is expected to become the non-executive vice chairman of the boards of both corporations in addition to individual x and individual y controlled and distributing will have one or more additional overlapping directors at least one overlapping senior executive officer and some shared employees the overlapping directors will constitute a minority of the board for each corporation e the internal spin-off sec_1 the sub spin-off sub will contribute the assets of its business f and certain other assets the sub assets to sub which will also assume certain related liabilities the sub contribution sub will then distribute all of the stock of sub to sub the sub distribution and together with the sub contribution the sub spin-off references to sub included herein include limited_liability companies that are wholly owned disregarded entities of sub the sub spin-off after the sub spin-off sub will distribute all of the stock of sub to distributing the sub spin-off the new sub spin-off sub will contribute the assets related to the business c and the stock and membership interests in sub sub llc sub llc and certain other subsidiaries and assets the new sub assets to new sub which will also assume certain liabilities the new sub contribution sub will then distribute all of the stock of new sub to distributing the new sub distribution and together with the new sub contribution the new sub spin-off the external spin-off a transfer of assets and liabilities to controlled and incurrence of debt pursuant to the separation agreement distributing will contribute to controlled the following assets i all of the stock of new sub and sub and ii any other assets and stock of subsidiaries that it holds that are properly allocable to the controlled_group of companies collectively the controlled assets controlled will also assume certain liabilities related to such assets contributed as well as liabilities relating to certain discontinued operations and disposed-of businesses all or a portion of certain potential liabilities relating to the proposed transactions and certain other liabilities specified in plr-140624-05 the separation agreement such contributions and assumptions the controlled contribution controlled will incur between dollar_figurexx-yy of new indebtedness and will make a cash distribution of some or all of the proceeds of such indebtedness in connection with the proposed transactions in addition to proceeds of indebtedness distributed by controlled immediately prior to the external spin-off as defined below distributing may receive other cash from controlled as part of the proposed transactions including amounts that may be paid after the closing of the distributing merger as a post-closing adjustment under the separation agreement or the tax_matters_agreement amounts equal to all such cash amounts received in connection with the proposed transactions including amounts relating to pre-separation liabilities except for amounts treated as the controlled group’s share of consolidated federal income taxes pursuant to sec_1552 and the regulations thereunder are referred to herein as the controlled cash distributing will use some of the controlled cash to make payments i to its shareholders as dividends or repurchases of stock ii to its creditors in repayment of debt or in repurchase of its debt in the market or in private transactions and iii except for amounts treated as the controlled group’s share of consolidated federal income taxes pursuant to sec_1552 and the regulations thereunder to other third parties including tax authorities in respect of pre-separation liabilities governed by the separation agreement and the tax_matters_agreement the uses of the controlled cash described above are herein referred to as the permitted uses distributing does not expect to segregate the controlled cash and thus the references to controlled cash and uses thereof are to an equivalent amount of cash transfers of some or all of the controlled cash for the permitted uses will occur x in the case of permitted uses described in clauses i and ii of the definition of permitted uses subject_to clause y below within one year of the closing of the proposed transactions y in the case of the x notes if not earlier repurchased at maturity_date or z in the case of payments made in respect of pre-separation liabilities within a reasonable period ending after the date on which the pre-separation liability becomes fixed and payable with respect to each permitted use such amount of time is referred to as the applicable permitted time frame b sub merger and sub liquidation sub will merge directly with and into sub llc with sub llc surviving as a wholly owned disregarded_entity of controlled the sub merger sub will merge directly with and into sub llc with sub llc surviving as a wholly owned disregarded_entity of controlled the sub liquidation c the controlled spin-off a transitory merger subsidiary wholly owned by distributing merger sub will be merged with and into distributing distributing merger in the merger distributing shareholders will exchange each share of old class a and old class b for i the right to receive zz of a share of distributing cla sec_1 and aaa of a share of distributing cla sec_2 respectively the distributing recapitalization and ii the right to receive zz of a plr-140624-05 share of controlled class a and aaa of a share of controlled class b respectively the controlled distribution and together with the controlled contribution the external spin-off holders of the controlled class a and controlled class b shares are referred to as the controlled shareholders the controlled shares will be issued directly by controlled to the distributing shareholders and the controlled class a shares held by distributing will be cancelled the distributing cla sec_1 and distributing cla sec_2 shares to be issued in the distributing recapitalization will be identical to the currently outstanding old class a and old class b shares except that a their cusip numbers and par values per share will be different b distributing’s corporate name will change and c on a distribution of stock_or_securities of distributing or another entity controlled may distribute stock_or_securities of different classes to holders of distributing cla sec_1 shares and to holders of distributing cla sec_2 shares where the differences relate to voting rights or other matters consistent with the differences between shares of distributing cla sec_1 and distributing cla sec_2 no fractional shares will be issued in the distributing merger instead holders of either class of distributing common_stock will receive cash in lieu of fractional shares of controlled class a controlled class b distributing cla sec_1 or distributing cla sec_2 as follows an exchange agent acting as agent for the distributing stockholders entitled to receive cash in lieu of fractional shares will aggregate all fractional shares and cause them to be sold in the open market for the account of these stockholders the proceeds that the exchange agent may realize from the sale of the fractional shares will be distributed net of withholding taxes and commissions to each stockholder entitled thereto in accordance with the stockholder’s fractional interest the expenses of the exchange agent will be paid_by distributing and or controlled also in the distributing merger unexercised options to purchase shares of old class b and restricted share units held by employees or other service providers will be converted in a manner designed to preserve their intrinsic value into similar instruments issued by the controlled and or distributing as the case may be generally depending in the case of current employees on the identity of the company to which they will provide services iii representations and rulings a the taxpayer has made the following representations with respect to each llc conversion a the shareholder of the converting corporation the shareholder on the date of adoption of the plan of llc conversion and at all times until the llc conversion is completed will be the owner of at least percent of the single outstanding class of stock of the converting corporation b no shares of stock of the converting corporation will have been redeemed during the years preceding the adoption of the plan of llc conversion of the converting corporation plr-140624-05 c the plan of llc conversion will be completed within a single taxable_year of the converting corporation d when the llc conversion occurs the converting corporation will cease to exist for federal_income_tax purposes e the converting corporation will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan of llc conversion or in connection with the proposed transactions or in liquidations under sec_332 f there is no plan to dispose_of any assets of the converting corporation by either the converting corporation or the shareholder except for dispositions in the ordinary course of business dispositions in connection with the proposed transactions payment of principal and interest on indebtedness and lending of money g prior to adoption of the plan of llc conversion no assets of the converting corporation will have been distributed in_kind transferred or sold to the shareholder except for i transactions occurring in the ordinary course of business ii transactions occurring more than years prior to adoption of the plan of llc conversion iii transactions in connection with the proposed transactions and iv the payment of principal and interest on indebtedness or lending of money h the converting corporation will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc i the fair_market_value of the assets of the converting corporation will exceed its liabilities both at the date of the adoption of the plan of llc conversion and immediately before the llc conversion j the shareholder is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code k all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed llc conversion of the converting corporation have been fully disclosed l to the best knowledge of the management of distributing except for the deemed transfer of certain assets pursuant to other llc conversions that are part of the proposed transactions the llc conversion of the converting corporation will not be preceded or followed by the reincorporation in or transfer plr-140624-05 or sale to a recipient corporation a recipient of any of the business or assets of the converting corporation if after the proposed transactions persons holding directly or indirectly more than percent in the value of the stock of the converting corporation also hold directly or indirectly more than percent of the value of the stock in recipient for purposes of this representation the ownership of a corporation is determined by the application of the constructive_ownership rules of sec_318 as modified by sec_304 for purposes of this representation the value of the old class a old class b controlled class a controlled class b distributing cla sec_1 and distributing cla sec_2 shares are assumed to be their exchange x trading prices and stock owned by regulated_investment_companies as defined in sec_851 mutual funds will not be taken into account m except for intercorporate debt that will be extinguished in the llc conversion no intercorporate debt between the converting corporation and the shareholder has been canceled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the plan of llc conversion b based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 21’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 21’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 24’s earnings_and_profits are reflected in sub 21’s earnings_and_profits sub will succeed to and take into account the earnings plr-140624-05 and profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 c based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 21’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 21’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 25’s earnings_and_profits are reflected in sub 21’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 d based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation plr-140624-05 the sub will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 21’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 21’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 26’s earnings_and_profits are reflected in sub 21’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 e based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 22’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 plr-140624-05 sub 22’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 28’s earnings_and_profits are reflected in sub 22’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 f based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 22’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 22’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 29’s earnings_and_profits are reflected in sub 22’s earnings_and_profits sub will succeed to and take into account the earnings plr-140624-05 and profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 g based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 9’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 9’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 22’s earnings_and_profits are reflected in sub 9’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 h based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation plr-140624-05 the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 9’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 9’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 21’s earnings_and_profits are reflected in sub 9’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 i based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 7’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 plr-140624-05 sub 7’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 9’s earnings_and_profits are reflected in sub 7’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1 c - and a any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 j based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 14’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 14’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 15’s earnings_and_profits are reflected in sub 14’s earnings_and_profits sub will succeed to and take into account the earnings plr-140624-05 and profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 k based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 14’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 14’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 16’s earnings_and_profits are reflected in sub 14’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 l based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation plr-140624-05 the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 12’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 12’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 14’s earnings_and_profits are reflected in sub 12’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 m based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 12’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 plr-140624-05 sub 12’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 13’s earnings_and_profits are reflected in sub 12’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 n based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 8’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 8’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 12’s earnings_and_profits are reflected in sub 8’s earnings_and_profits sub will succeed to and take into account the earnings plr-140624-05 and profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 o based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 17’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 17’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 20’s earnings_and_profits are reflected in sub 17’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 p based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation plr-140624-05 the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 17’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 17’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 19’s earnings_and_profits are reflected in sub 17’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 q based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 17’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 plr-140624-05 sub 17’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 18’s earnings_and_profits are reflected in sub 17’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 r based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 8’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 8’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 17’s earnings_and_profits are reflected in sub 8’s earnings_and_profits sub will succeed to and take into account the earnings plr-140624-05 and profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 s based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by sub or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to sub that is satisfied in the sub liquidation sec_337 sub 7’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 sub 7’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 8’s earnings_and_profits are reflected in sub 7’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 and sec_1 c - and a any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 t the taxpayer has made the following representations in connection with the sub split plr-140624-05 a any indebtedness owed by sub to distributing after the sub split will not constitute stock_or_securities b the fair_market_value of the sub stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange for purposes of this representation adjustments pursuant to the exchange_agreement shall be taken into account c no part of the consideration to be distributed by distributing in the sub split will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation d the five years of financial information submitted on behalf of business a is representative of its present operation and with regard to distributing except as described herein there have been no substantial operational changes in business a since the date of the last financial statements submitted e the five years of financial information submitted on behalf of business d is representative of its present operation and with regard to sub except as described herein there have been no substantial operational changes in business d since the date of the last financial statements submitted f following the proposed transactions distributing will continue business a and sub will continue business d independently and with separate employees as described herein g the distribution of the stock of sub is carried out in whole or substantial part to prevent cross-ownership that would otherwise exist after the external spin-off and thereby facilitates the corporate business_purpose h the sub split is not used principally as a device for the distribution of the earnings_and_profits of distributing sub or both i no intercorporate debt will exist between sub and distributing at the time of or subsequent to the sub split except that distributing may owe sub or sub may owe distributing i amounts payable for goods and services in the ordinary course of business and ii amounts payable with respect to intercompany_transactions j immediately before the sub split items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany regulations plr-140624-05 k except for certain intercompany_transactions after the proposed transactions payments made in connection with all continuing transactions if any between distributing and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length l no two parties to the transaction are investment companies as defined in sec_368 and iv m there is no plan or intention to alter the capital structure of sub after the distribution n for purposes of sec_355 immediately after the sub split no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and and by application of sec_1_355-6 during the five-year period determined after applying sec_355 ending on the date of the sub split o for purposes of sec_355 immediately after the sub split no person determined after applying sec_355 d will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub split or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub split p the sub split is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or sub including any predecessor or successor of any such corporation u the taxpayer has made the following representations in connection with the sub contribution a i no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the proposed transaction and ii no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a plr-140624-05 security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of the transferor s for the debt b the transfer is not the result of the solicitation by a promoter broker or investment house c distributing will not retain any rights in the property transferred to sub d the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined e all exchanges will occur on approximately the same date f no sub stock is being issued so there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction g taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange distributing will be in control of sub within the meaning of sec_368 of the code h although no shares of sub will be issued distributing believes the increase in value of distributing’s stock in sub will approximately equal the fair_market_value of the property transferred to sub i sub will remain in existence and contribute the property transferred to it to sub in the sub contribution j there is no plan or intention by sub to dispose_of the transferred property other than in the ordinary course of business or in the sub contribution k each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transaction l sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 m distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor plr-140624-05 n sub will not be a personal_service_corporation within the meaning of sec_269a v the taxpayer has made the following representations in connection with the sub contribution a i no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the proposed transaction and ii no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of the transferor s for the debt b the transfer is not the result of the solicitation by a promoter broker or investment house c sub will not retain any rights in the property transferred to sub d the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined e all exchanges described will occur on approximately the same date f no sub stock will be issued so there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction g taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub to be received in the exchange sub will be in control of sub within the meaning of sec_368 h although no shares of sub will be issued distributing believes the increase in value of sub 4’s stock in sub will approximately equal the fair_market_value of the property transferred to sub i sub will remain in existence and retain and use the property transferred to it in its trade_or_business as a holding_company j there is no plan or intention by sub to dispose_of the transferred property other than in the ordinary course of business k each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transaction plr-140624-05 l sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 m sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor n sub will not be a personal_service_corporation within the meaning of sec_269a w based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub split sub contribution and the sub contribution no gain_or_loss will be recognized by distributing upon the distribution of the sub distributed shares pursuant to the exchange_agreement sec_355 none of distributing sub or sub will recognize gain_or_loss as a result of the operation of the self-adjustment mechanism of the exchange_agreement sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub upon receipt of the sub distributed shares from distributing in the sub split sec_355 the aggregate basis of the stock of sub in the hands of sub after the sub split will be the same as the adjusted_basis of the distributing stock that sub held immediately before the sub split sec_358 the holding_period of the sub stock received by sub will include the holding_period of the distributing stock on which the sub split is made provided that sub held the distributing stock as a capital_asset on the date of the sub split sec_1223 no adjustment will be made to the earnings_and_profits of distributing in connection with the sub split no gain_or_loss will be recognized on the sub contribution sec_351 no gain_or_loss will be recognized on the sub contribution sec_351 x the taxpayer has made the following representations in connection with the sub spin-off a any indebtedness owed by sub to sub after the sub spin-off will not constitute stock_or_securities plr-140624-05 b no part of the consideration to be distributed by sub in the sub spin- off will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of business e is representative of its present operation and with regard to sub except as described herein there have been no substantial operational changes in business e since the date of the last financial statements submitted d the five years of financial information submitted on behalf of business f is representative of its present operation and with regard to sub except as described herein there have been no substantial operational changes in business f since the date of the last financial statements submitted e following the proposed transactions sub will continue business e and sub will continue business f independently and with separate employees as described herein f the distribution of the stock of sub is carried out in whole or substantial part to separate controlled and distributing businesses and thereby facilitates the corporate business_purpose g sub spin-off is not used principally as a device for the distribution of the earnings_and_profits of sub sub or both h the total adjusted bases and the fair_market_value of the assets transferred to sub by sub each equals or exceeds the sum of the liabilities assumed by sub plus any liabilities to which the transferred assets are subject i the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred except for i liabilities relating to certain discontinued operations and disposed-of businesses ii all or a portion of certain potential liabilities relating to the proposed transactions and iii certain other liabilities assumed pursuant to the separation agreement j no intercorporate debt will exist between sub and sub at the time of or subsequent to the sub spin-off except that sub may owe sub or sub may owe sub i amounts payable for goods and services in the ordinary course of business and ii amounts payable with respect to intercompany_transactions k immediately before the sub spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany regulations plr-140624-05 l except as discussed above after the proposed transactions payments made in connection with all continuing transactions if any between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length m no two parties to the transaction are investment companies as defined in sec_368 and iv n for purposes of sec_355 immediately after the sub spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and and by application of sec_1_355-6 during the five- year period determined after applying sec_355 ending on the date of the sub spin-off o for purposes of sec_355 immediately after the sub spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub spin-off or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub spin-off p the sub spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation y based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub spin-off the sub contribution followed by the sub distribution will qualify as a reorganization within the meaning of sec_368 sub and sub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub upon the sub contribution sec_361 sec_357 plr-140624-05 no gain_or_loss will be recognized by sub upon the sub contribution sec_1032 the basis of the assets received by sub in the sub contribution will be the same as the basis of such assets in the hands of sub immediately before their transfer sec_362 the holding_period of the assets transferred to sub in the sub contribution will include the period during which such assets were held by sub sec_1223 no gain_or_loss will be recognized by sub on the sub distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub upon receipt of sub stock in the sub spin-off sec_355 the aggregate basis of the stock of sub and sub in the hands of sub after the sub distribution will be the same as the aggregate basis of the sub stock held by sub immediately before the sub distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 the holding_period of sub stock received by sub will include the holding_period of the sub stock on which the sub distribution is made provided the sub stock is held as a capital_asset on the date of the sub distribution sec_1223 as provided in sec_312 following the distribution of the stock of sub proper allocation of earnings_and_profits will be made between sub and sub in accordance with sec_1_312-10 and sec_1_1502-33 z the taxpayer has made the following representations in connection with the sub spin-off a any indebtedness owed by sub to sub after the sub spin-off will not constitute stock_or_securities b no part of the consideration to be distributed by sub in the sub spin-off will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation plr-140624-05 c the five years of financial information submitted on behalf of business b is representative of its present operation and with regard to sub except as described herein there have been no substantial operational changes in business b since the date of the last financial statements submitted d the five years of financial information submitted on behalf of business e is representative of its present operation and with regard to sub except as described herein there have been no substantial operational changes in business e since the date of the last financial statements submitted e following the proposed transactions sub will continue business b and sub will continue business e independently and with separate employees as described herein f the distribution of the stock of sub is carried out in whole or substantial part to separate controlled and distributing businesses and thereby facilitates the corporate business_purpose g the sub spin-off is not used principally as a device for the distribution of the earnings_and_profits of sub sub or both h no intercorporate debt will exist between sub and sub at the time of or subsequent to the sub spin-off except that sub may owe sub or sub may owe sub i amounts payable for goods and services in the ordinary course of business and ii amounts payable with respect to intercompany_transactions i immediately before the sub spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany regulations j except as described above after the proposed transactions payments made in connection with all continuing transactions if any between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length k no two parties to the transaction are investment companies as defined in sec_368 and iv l for purposes of sec_355 immediately after the sub spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and and by application of sec_1_355-6 during the five- plr-140624-05 year period determined after applying sec_355 ending on the date of the sub spin-off m for purposes of sec_355 immediately after the sub spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub spin-off or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the sub spin-off n the sub spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation aa based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub spin-off no gain_or_loss will be recognized by sub upon the sub spin-off sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing upon receipt of the sub stock from sub in the sub spin-off sec_355 the aggregate basis of the stock of sub and sub in the hands of distributing after the sub spin-off will be the same as the aggregate basis of the sub stock held by distributing immediately before the sub spin-off allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 the holding_period of the sub stock received by distributing will include the holding_period of the sub stock on which the sub spin-off is made provided that the sub stock is held as a capital_asset on the date of the sub spin-off sec_1223 as provided by sec_312 following the distribution of the stock of sub proper allocation of earnings_and_profits will be made between sub and sub in accordance with sec_1_312-10 and sec_1 e plr-140624-05 bb the taxpayer has made the following representations in connection with the new sub spin-off a any indebtedness owed by new sub to sub after the new sub spin-off will not constitute stock_or_securities b no part of the consideration to be distributed by sub in the new sub spin- off will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of business b is representative of its present operation and with regard to sub except as described herein there have been no substantial operational changes in business b since the date of the last financial statements submitted d the five years of financial information submitted on behalf of the business c is representative of its present operation and with regard to sub except as described herein there have been no substantial operational changes in the business c since the date of the last financial statements submitted e following the proposed transactions sub will continue business b and new sub will continue the business c independently and with separate employees as described herein f the distribution of the stock of new sub is carried out in whole or substantial part to separate controlled and distributing businesses and thereby facilitates the corporate business_purpose g the new sub spin-off is not used principally as a device for the distribution of the earnings_and_profits of sub new sub or both h the total adjusted bases and the fair_market_value of the assets transferred to new sub by sub each equals or exceeds the sum of the liabilities assumed by new sub plus any liabilities to which the transferred assets are subject i the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred except for i liabilities relating to certain discontinued operations and disposed-of businesses ii all or a portion of certain potential liabilities relating to the proposed transactions and iii certain other liabilities assumed pursuant to the separation agreement j no intercorporate debt will exist between new sub and sub at the time of or subsequent to the new sub spin-off except that sub may owe new sub plr-140624-05 or new sub may owe sub i amounts payable for goods and services in the ordinary course of business and ii amounts payable with respect to intercompany_transactions k immediately before the new sub spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany regulations l except as described above after the proposed transactions payments made in connection with all continuing transactions if any between sub and new sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length m no two parties to the transaction are investment companies as defined in sec_368 and iv n for purposes of sec_355 immediately after the new sub spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and and by application of sec_1_355-6 during the five- year period determined after applying sec_355 ending on the date of the new sub spin-off o for purposes of sec_355 immediately after the new sub spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of new sub stock entitled to vote or percent or more of the total value of shares of all classes of new sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the new sub spin-off or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the new sub spin-off p the new sub spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or new sub including any predecessor or successor of any such corporation cc based solely on the information submitted and the representations set forth above we rule as follows with respect to the new sub spin-off plr-140624-05 the new sub contribution followed by the new sub distribution will qualify as a reorganization within the meaning of sec_368 sub and new sub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub upon the new sub contribution sec_361 sec_357 no gain_or_loss will be recognized by new sub upon the new sub contribution sec_1032 the basis of the assets received by new sub in the new sub contribution will be the same as the basis of such assets in the hands of sub immediately before their transfer sec_362 the holding_period of the assets transferred to new sub in the new sub contribution will include the period during which such assets were held by sub sec_1223 no gain_or_loss will be recognized by sub upon the new sub distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing upon receipt of new sub stock in the new sub spin-off sec_355 the aggregate basis of the stock of new sub and sub in the hands of distributing after the new sub distribution will be the same as the aggregate basis of the sub stock held by distributing immediately before the new sub distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 the holding_period of new sub stock received by distributing will include the holding_period of the sub stock upon which the new sub distribution is made provided the sub stock is held as a capital_asset on the date of the new sub distribution sec_1223 as provided in sec_312 following the distribution of the stock of new sub proper allocation of earnings_and_profits will be made between sub and new sub in accordance with sec_1_312-10 and sec_1_1502-33 dd the taxpayer has made the following representations in connection with the sub merger plr-140624-05 a although no shares of controlled will be issued distributing believes that the increase in value of distributing’s stock in controlled will be approximately equal to the fair_market_value of the sub 1’s stock surrendered in the exchange b no controlled stock will be issued so controlled has no plan or intention to reacquire any of its stock issued in the transaction controlled may however reacquire its stock as part of the controlled stock purchase program c controlled has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 d the liabilities of sub assumed by controlled and the liabilities to which the transferred assets of sub are subject were incurred by sub in the ordinary course of its business and are associated with the assets transferred e following the transaction controlled will continue the historic_business of sub or use a significant portion of sub 1’s historic_business_assets in a business f controlled sub and distributing will pay their respective expenses if any incurred in connection with the transaction g there is no intercorporate indebtedness existing between sub and controlled that was issued acquired or will be settled at a discount h no two parties to the transaction are investment companies as defined in sec_368 and iv i sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 j the fair_market_value of the assets of sub transferred to controlled will equal or exceed the sum of the liabilities assumed by controlled plus the amount of liabilities if any to which the transferred assets are subject k the merger of sub into sub llc a disregarded_entity subsidiary of controlled will be pursuant to state law l treating distributing as constructively receiving controlled stock in exchange for its sub 1’s stock at least percent of the proprietary interest in sub will be preserved within the meaning of sec_1_368-1 by reason of the constructive exchange of sub 1’s stock held by distributing for a proprietary interest in the issuing_corporation plr-140624-05 m the total adjusted_basis of the assets of sub transferred to controlled will equal or exceed the sum of liabilities assumed by controlled if any plus the amount of liabilities if any to which the transferred assets are subject ee based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub merger the sub merger will constitute a reorganization within the meaning of sec_368 controlled and sub will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub on the transfer of sub 1's assets to controlled in constructive exchange for controlled common_stock and the assumption by controlled of sub liabilities sec_361 sec_357 no gain_or_loss will be recognized by controlled on the receipt of assets of sub in constructive exchange for controlled common_stock and the assumption_of_liabilities by sub of controlled sec_1032 the basis of sub assets in the hands of controlled will be the same as the basis of such assets in the hands of sub sec_362 the holding_period of sub assets received by controlled will include the period during which the assets were held by sub sec_1223 controlled will succeed to and take into account as of the close of the date of the sub merger the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the treasury regulations thereunder except to the extent that sub has earnings_and_profits reflected in controlled's earnings_and_profits controlled will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub merger sec_381 and sec_1_381_c_2_-1 any deficit in the earnings_and_profits of controlled and sub will be used only to offset earnings_and_profits accumulated after the date of the sub merger sec_381 distributing will not recognize any gain_or_loss in the sub merger sec_354 ff the taxpayer has made the following representations in connection with the sub liquidation plr-140624-05 a controlled on the date of adoption of the plan of llc conversion and at all times until the llc conversion is completed will be the owner of at least percent of the single outstanding class of sub stock b no shares of sub stock have been redeemed during the years preceding the adoption of the plan of llc conversion of sub c the plan of llc conversion will be completed within a single taxable_year of sub d when the llc conversion occurs sub will cease to exist for federal_income_tax purposes e sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan of llc conversion or in connection with the proposed transactions f there is no plan to dispose_of any assets of sub by either sub or controlled except for dispositions in the ordinary course of business dispositions in connection with the proposed transactions payment of principal and interest on indebtedness and lending of money g to the best knowledge of the management of distributing the llc conversion of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation a recipient of any of the business or assets of sub if after the proposed transactions persons holding directly or indirectly more than percent in the value of the sub stock also hold directly or indirectly more than percent of the value of the stock in recipient for purposes of this representation the ownership of a corporation is determined by the application of the constructive_ownership rules of sec_318 as modified by sec_304 for purposes of this representation the value of the old class a old class b controlled class a controlled class b distributing cla sec_1 and distributing cla sec_2 shares are assumed to be their exchange x trading prices and stock owned by mutual funds will not be taken into account h prior to adoption of the plan of llc conversion no assets of sub will have been distributed in_kind transferred or sold to controlled except for i transactions occurring in the ordinary course of business ii transactions occurring more than years prior to adoption of the plan of llc conversion iii transactions in connection with the proposed transactions and iv the payment of principal and interest on indebtedness or lending of money i sub will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc plr-140624-05 j the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of llc conversion and immediately before the llc conversion k controlled is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code l all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub liquidation have been fully disclosed m except for intercorporate debt that will be extinguished in the llc conversion no intercorporate debt between sub and controlled has been canceled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the plan of llc conversion gg based solely on the information submitted and the representations set forth above we rule as follows with respect to the sub liquidation the sub liquidation will constitute a complete_liquidation of sub under sec_332 and sec_1_332-2 no gain_or_loss will be recognized by controlled or sub as a result of the sub liquidation sec_332 sec_336 sec_337 and sec_337 no gain_or_loss will be recognized by sub with respect to any indebtedness owed to controlled that is satisfied in the sub liquidation sec_337 controlled’s basis in each asset received from sub in the sub liquidation will be the same as the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 controlled’s holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 controlled will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 2’s earnings_and_profits are reflected in controlled’s earnings_and_profits controlled will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of plr-140624-05 the sub liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in earnings_and_profits of sub will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 hh the taxpayer has made the following representations in connection with the external spin-off a any indebtedness owed by controlled to distributing after the external spin- off will not constitute stock_or_securities b no part of the controlled stock to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of business a is representative of its present operation and with regard to distributing except as described herein there have been no substantial operational changes in business a since the date of the last financial statements submitted d the five years of financial information submitted on behalf of business g is representative of its present operation and with regard to controlled except as described herein there have been no substantial operational changes in business g since the date of the last financial statements submitted e following the proposed transactions distributing will continue business a and controlled will continue business g independently and with separate employees as described herein f the distribution of the stock of controlled is carried out in whole or substantial part for the corporate business_purpose g the external spin-off is not used principally as a device for the distribution of earnings_and_profits of distributing controlled or both h the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject i the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred except for i liabilities plr-140624-05 relating to certain discontinued operations and disposed-of businesses ii all or a portion of certain potential liabilities relating to the proposed transactions and iii certain other liabilities assumed pursuant to the separation agreement j no intercorporate debt will exist between controlled and distributing at the time of or subsequent to the external spin-off except that distributing may owe controlled or controlled may owe distributing i amounts payable for goods and services in the ordinary course of business and ii amounts payable under intercompany_transactions k immediately before the external spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany regulations further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the external spin-off see sec_1_1502-19 l except as described above after the proposed transactions payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length m no two parties to the transaction are investment companies as defined in sec_368 and iv n for purposes of sec_355 immediately after the external spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and and by application of sec_1 b iii during the five-year period determined after applying sec_355 ending on the date of the external spin-off o for purposes of sec_355 immediately after the external spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin-off or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external spin-off plr-140624-05 p the external spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation ii based solely on the information submitted and the representations set forth above we rule as follows with respect to the external spin-off the controlled contribution followed by the controlled distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the controlled contribution sec_361 sec_357 no gain_or_loss will be recognized by controlled upon the controlled contribution sec_1032 to the extent distributing makes payments in respect of permitted uses within the permitted time frame no gain_or_loss will be recognized by distributing upon the receipt of controlled cash from controlled or the accrual of the right to receive such controlled cash sec_361 the basis of the assets received by controlled in the controlled contribution will be the same as the basis of such assets in the hands of distributing immediately before their transfer sec_362 the holding_period of the assets transferred to controlled in the controlled contribution will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the controlled distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributing shareholders upon receipt of controlled stock sec_355 the aggregate basis of the stock of controlled and distributing in the hands of each distributing shareholder after the controlled distribution will in each instance be the same as the aggregate basis of the distributing stock held by such distributing shareholder immediately before the controlled distribution plr-140624-05 allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 the holding_period of controlled stock received by distributing shareholders will include the holding_period of the distributing stock on which the controlled distribution is made provided the distributing stock is held as a capital_asset on the date of the controlled distribution sec_1223 as provided in sec_312 following the distribution of the stock of controlled proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 a shareholder who receives cash in lieu of fractional shares of distributing or controlled common_stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined in ruling and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided such fractional shares of stock are held as capital assets on the date of the external spin-off sec_1221 and sec_1222 payment obligations and payments made between distributing or any of its subsidiaries on the one hand and controlled or any of its subsidiaries on the other hand in respect of pre-separation liabilities will be treated as arising or occurring immediately before the external spin-off except to the extent otherwise required by sec_1552 and the treasury regulations promulgated thereunder payment obligations and payments made by distributing or any of its subsidiaries to controlled or any of its subsidiaries in respect of pre-separation liabilities will be treated as reducing the amount of the controlled cash that is distributed by controlled to distributing immediately before the external spin-off until the amount of the controlled cash is equal to zero and then as a capital_contribution by distributing to controlled immediately before the external spin-off no income will be recognized upon receipt of such payment or accrual of the right to such payment sec_1032 no opinion is expressed about the tax treatment of the proposed transactions under any other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether i the corporate business_purpose satisfies the business_purpose requirement of sec_1_355-2 ii the proposed transactions are used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii the proposed transactions and an acquisition or acquisitions are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or plr-140624-05 indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely gerald b fleming senior technician reviewer branch corporate cc
